             Case
             Case 1:20-cv-06177-JGK
                  1:20-cv-06177-JGK Document
                                    Document 10
                                             11 Filed
                                                  Filed 11/13/20
                                                        11/13/20 Page
                                                                 Page 11 of
                                                                         of 22
                                             U.S. Department of Justice

                                                         United States Attorney
                                                         Southern District of New York

                                                         86 Chambers Street
                                                         New York, New York 10007

                                                          November 13, 2020
                                                                ~ ~ . - .. - .... ·-----~~      ---·--- ...                      --
                                                                      .
                                                                  1.,T)'C'T)'-.
                                                                        • 0 ul    ,·, J"'J'' '.
    VIAECF                                                          l                  .. ..

    The Honorable John G. Koeltl                                    l!JJ'JC~J!t~: ::
    United States District Judge                                    -lrL'-r'l''
                                                                    t:r.:. .!:'-- . ~',...A   '• '1 r · ,A I T
                                                                                                7
                                                                                        _\..·:. '4.:. - -" ··-
                                                                                                             .,1
                                                                                                                   I ;   r_, ..·
                                                                                                                             -

    United States District Court
    500 Pearl Street                                                1 iDC-C 1:: _            _ --- _· . - - - - - - .
    New York, New York 10007                                        l 1-:-..:~T :.~1~:S:U . .11/,1/20.;l_
                                                                                 7-:

                                                                    ,__··.- :--·..:..-:-=--.:=-:__-__ - - -~ - -_ :..·-
           Re:     Informed Consent Action Network v. Centers for Disease Control and
                   Prevention, 20 Civ. 6177 (JGK)

    Dear Judge Koeltl:

            This Office represents defendant Centers for Disease Control and Prevention ("CDC") in
    the above-referenced Freedom oflnformation Act ("FOIA") lawsuit commenced by plaintiff
    Informed Consent Action Network ("Plaintiff'). After meeting and conferring with counsel for
    Plaintiff on October 30, 2020 and again yesterday, I write respectfully on behalf of the parties to
    request that the initial pretrial conference scheduled for November 17, 2020, at 2 :30 p.m. be
    adjourned without date. Plaintiffs counsel consents to this request.

            Over the last several weeks, the parties have been in discussions regarding Plaintiffs
    FOIA request in an attempt to reach a consensual resolution regarding the scope of that request
    and the timing of any agreed-upon production. If the parties are able to reach a resolution, the
    parties will submit for the Court's approval a stipulation and order regarding the scope of the
    request and a proposed timetable for CDC's processing and production of non-exempt records.
    If the parties cannot reach agreement, the parties will seek the Court's assistance in resolving the
    issue. Accordingly, the parties request that the initial pretrial conference be adjourned without
    date, and propose that the parties be granted leave to file a joint status update of their
\   negotiations within 30 days after the Court has ruled on the instant letter motion.

           We thank the Court for its consideration of this letter.




                                                             APPLICATION GRANTED
                                                                 SO ORDERED


                                              1/(}/        ~ nf (~D.J.
                                                     I~(;}-
        Case
        Case 1:20-cv-06177-JGK
             1:20-cv-06177-JGK Document
                               Document 10
                                        11 Filed
                                           Filed 11/13/20
                                                 11/13/20 Page
                                                          Page 22 of
                                                                  of 22
                                                                          Page 2




                                       Respectfully,

                                       AUDREY STRAUSS
                                       Acting United States Attorney

                                 By:    Isl Tomoko Onozawa
                                       TOMOKO ONOZAWA
                                       Assistant United States Attorney
                                       86 Chambers Street, Third Floor
                                       New York, New York 10007
                                       Tel.: (212) 637-2721
                                       Fax: (212) 637-2686
                                       E-mail: tomoko.onozawa@usdoj.gov

cc:   via ECF
      All Counsel of Record
